              Case 1:19-cv-01357-AWI-GSA Document 15 Filed 10/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   MARCIANO FLORES,                               1:19-cv-01357-AWI-GSA-PC
12                   Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS IN FULL
13            v.                                    (ECF No. 14.)
14   RALPH DIAZ, et al.,                            ORDER DISMISSING THIS CASE, WITH
                                                    PREJUDICE, FOR PLAINTIFF’S
15                  Defendants.                     FAILURE TO STATE A CLAIM
                                                    (ECF No. 12.)
16
                                                    ORDER FOR CLERK TO CLOSE CASE
17

18

19

20

21             Marciano Flores (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
22   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
23   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
24             On September 2, 2020, the court entered findings and recommendations, recommending
25   that this case be dismissed, with prejudice, for Plaintiff’s failure to state a claim. (ECF No. 14.)
26   Plaintiff was granted fourteen days in which to file objections to the findings and
27   recommendations. (Id.) The fourteen-day time period has passed, and no objections have been
28   filed.

                                                       1
            Case 1:19-cv-01357-AWI-GSA Document 15 Filed 10/08/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4   III.   CONCLUSION
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6          1.      The findings and recommendations issued by the Magistrate Judge on September
 7                  2, 2020, are ADOPTED in full;
 8          2.      This case is DISMISSED, with prejudice, for failure to state a claim;
 9          3.      The Clerk is directed to close this case.
10
     IT IS SO ORDERED.
11

12   Dated: October 8, 2020
                                                  SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
